Citation Nr: 0302302	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for right hip disability 
secondary to service-connected left foot disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from May to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Reno, Nevada Regional Office (RO).  

In the veteran's notice of disagreement dated in November 
2000, she disagreed with the RO's denial of service 
connection on a secondary basis for right hip and right knee 
disabilities.  Subsequently, in a December 2001 rating 
decision, the RO granted service connection for right knee 
disability as secondary to the veteran's service-connected 
left foot disorder.  Thus, that rating decision represented a 
grant of the benefits sought on appeal as to that particular 
matter, and that issue is no longer before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  There is no competent medical evidence of record to 
substantiate current right hip disability.  


CONCLUSION OF LAW

Service connection for a right hip disability secondary to 
service-connected left foot disorder is not established.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
yet decided by VA as of that date, except as specified.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in September 2000 and December 2001; the 
statement of the case (SOC) dated in March 2002; the letter 
regarding the VCAA in February 2001; and the supplemental 
statement of the case (SSOC) dated in June 2002, the RO 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate her claim.  In addition, the VCAA letter 
explained the notice and duty to assist provisions of the new 
law, including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and opinions, VA treatment records, and 
private outpatient records.  The veteran has not authorized 
VA to obtain any additional private evidence.  The Board 
finds that the duty to assist the veteran with the 
development of her claim is satisfied.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

Analysis

The veteran claims that as a result of her service-connected 
left foot disability, she has developed disability of the 
right hip that now warrants service connection.  The veteran 
has stated that she has to overcompensate for her left foot 
disability, thereby causing added stress on the right hip.  
The Board notes initially that the veteran's service medical 
records are not associated with the record.  In cases where 
service records are missing or destroyed, case law requires 
that the Board provide a thorough "explanation to the 
veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, the RO extended a great deal of effort in 
searching for the veteran's service medical records, but to 
no avail.  Development letters dated in October 1997 and 
February 1998 are evidence of attempts the RO made to locate 
the veteran's service medical records.  All told, the RO 
reported that seven attempts had been made to locate the 
veteran's service medical records.  In addition to contacting 
the National Personnel Records Center (NPRC), the RO 
contacted the Cmdr., Fort Lee, Virginia, RMC, and Cmdr. Ft. 
Jackson, South Carolina, as well as informed the veteran on 
multiple occasions of the missing records.  

Some service personnel records and a statement provided in 
conjunction with Medical Evaluation Board Proceedings dated 
in August 1996 were found and are associated with the 
veteran's claims folder.  However, to date, no further 
service records or service medical records have been found.  
The veteran is reminded here that although a duty exists to 
assist, such efforts are "not always a one-way street.  If a 
veteran wishes to help complete a claim, he or she cannot 
simply wait for help where he or she may have or should have 
information essential in obtaining putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, at this 
point, it seems that the search for the veteran's service 
medical records has been exhausted and as such, the Board 
must proceed on the existing evidence of record.  

The theory on which the veteran is basing her claim is 
entitlement to service connection on a secondary basis.  The 
prevailing law dictates that service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Alternatively, service connection on a direct 
basis may be established where the evidence demonstrates that 
an injury or disease resulting in disability was contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 C.F.R. § 3.303(d).

In this case, the Board notes that the evidence of record 
preponderates against a finding for service connection, 
either on a direct or secondary basis.  As stated above, 
there are no service medical records to review; however, the 
Board notes that there is nothing in the service records 
provided that suggests or tends to suggest evidence of a 
right hip disorder related to the veteran's period of 
service.  Moreover, in VA outpatient records for treatment 
extending from December 1998 to August 1999, clinical 
findings in pertinent part solely relate to the left foot and 
symptoms associated with a post-tibial sesamoidectomy, not 
including any mention of the right hip.  

In a private medical report dated in March 1999, the doctor 
noted that the veteran had expressed some balance problems 
after her surgery that had resulted in an altered gait, and 
in turn, had caused some hip pain on the contralateral 
(right) side.  The doctor stated that "this condition may be 
unremitting" and could involve further treatment in the 
future.  Nothing more as to a right hip disorder was 
indicated.  

On VA x-ray study in September 1999, clinical findings of the 
right hip were normal.  On neurologic compensation and 
pension examination in September 1999, the examiner noted the 
veteran's complaints of pain in the right hip reportedly due 
to a change in her posture to accommodate for pain in the 
service-connected left foot disability.  On examination, the 
examiner noted that there was no evidence of a neurologic 
abnormality and that "to a degree of medical probability," 
the veteran's complaints of pain in the right hip were not 
related to the left foot disability.  

On VA examination in September 1999, the examiner noted the 
veteran's complaints of minor right hip pain due to the 
service-connected left foot symptoms.  On examination, the 
examiner remarked that the veteran had a rather conscious 
gait with a minimal limp.  Examination of the hip resulted in 
all normal findings.  The examiner concluded that the 
veteran's hip was normal and that her gait was not altered 
enough to cause her contralateral problems.  

VA outpatient records extending from August 1999 to August 
2000 primarily relate to treatment of other disorders.  To 
the extent that there are pertinent clinical records, medical 
findings relate to symptomatology of the left foot post-
surgery.  

On VA examination dated in March 2001, the examiner recited 
the veteran's complaints of symptoms associated with the 
right hip reportedly due to the service-connected left foot 
disability.  The veteran reported that she had not undergone 
any treatment of the right hip.  Examination of the right hip 
was normal from all standpoints.  In an addendum report dated 
in March 2001, the VA examiner rendered an opinion to the 
effect that the veteran's service-connected left foot 
disorder would not alter her gait in relationship to the 
right hip, and "therefore, the right hip problem is not 
service connected."  In other words, any disability 
associated with the right hip was not proximately due to the 
service-connected disability of the left foot.  

In light of the above, the Board notes that there is no basis 
for awarding service connection whether on a theory of direct 
service connection or secondary service connection.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a).  First 
and foremost, the medical evidence of record does not 
substantiate the existence of any right hip disability.  
Clinical data as noted above support only normal findings on 
examination of the right hip.  The Board notes that in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Moreover, even if the record supported the presence of any 
right hip disability, medical opinions as noted above counter 
any allegations by the veteran of a proximate relationship 
between her service-connected left foot disability and her 
resulting right hip symptoms.  Thus, in this regard as well, 
the veteran's service connection claim must be denied.  
38 C.F.R. § 3.310(a).  

While the veteran has voiced her complaints of right hip pain 
as a result of overcompensating for the service-connected 
left foot disability, there is no objective evidence to 
substantiate her allegations.  In this regard, the Board 
would point out that a lay person, untrained in the field of 
medical diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this particular case, the veteran has not 
offered any competent medical evidence in support of the 
claim on appeal.  Neither her statements or those of her 
representative constitute competent medical evidence because 
there is no indication that they have the medical training or 
expertise to diagnose right hip disability, or in the 
alternative, link any right hip disability to the veteran's 
period of service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  

Thus, for the reasons and bases set forth herein, the 
veteran's claim must be denied.  The evidence of record 
preponderates against a finding for service connection for a 
right hip disability.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  


ORDER

Service connection for a right hip disability secondary to 
service-connected left foot disorder is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

